ORDER

PER CURIAM.
Defendant appeals the trial court’s order denying his Rule 74.06(b)(2) motion to set aside a judgment for fraud and granting Plaintiffs motion to quash further discovery and for sanctions. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum opinion for their use only explaining the reasons for our decision. We affirm the action of the trial court pursuant to Rule 84.16(b). Plaintiffs motion for damages for frivolous appeal is denied.